DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on April 6, 2022.
Claims 1-14 are pending in the instant application.
Claims 1-7 are withdrawn from consideration.
Claims 8 & 13 are amended.

Response to Arguments
Applicant's remarks filed 04/06/2022, pages 8, regarding the objection to the Abstract have been fully considered, but they are not persuasive. While the Applicants have amended the abstract of the disclosure, it is still objected to because the language, “[an] immersive video processing method is provided […],” in the abstract is requiring the reader to go into the specification for further detail. Examiner recommends removing this phrase from the Abstract. See MPEP § 608.01(b). Therefore the objection is maintained.

Applicant's remarks filed 04/06/2022, pages 8-9, regarding the rejection of claims 8 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Dore et al. (WO 2019/055389 A1) (hereinafter Dore) in view of Ilola et al. (US 2020/0294271 A1 with provisional benefit 62/818,268) (hereinafter Ilola), and further in view of Budagavi et al. (US 2019/0139266 A1) (hereinafter Budagavi) as outlined below.
In response to applicant’s remark that Examiner’s recited references do not teach, suggest, nor disclose Applicant's newly-recited limitations, Examiner directs Applicant’s attention to the rejection below where Applicant’s newly added claim limitations are addressed by Ilola and Budagavi and are rejected for the reasons as outlined below. 

Applicant’s remarks filed 04/06/2022, page 10 with respect to the rejection of claims 9-10, 12 & 13 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Dore, Ilola, and Budagavi discloses independent claim 8 as outlined below. Thus, claims 9-10, 12 & 13 are also rejected for the similar reasons as outlined below. 

Election/Restrictions
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 1, 2021.
	Applicant's election with traverse of invention group II, claims 8-14 in the reply filed on October 1, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner in the Applicant’s view.  This is not found persuasive because the inventions to the video processing method of group I and the video synthesizing and decoding method of group II are directed to distinct processes of immersive video methods. The inventions do not overlap in scope, wherein in group I the video processing method is directed to the generation of residual data, patches, and metadata, and on the other hand, in group II the video synthesizing method is directed to decoding video data, and synthesizing viewport video on the basis of a base video and atlas video from the decoded video. Searching for particulars of group I, namely, “classifying a multiplicity of source view videos into base view videos and additional view videos; generating residual data for the additional view videos; packing a patch, which is generated based on the residual data, into an atlas video, and generating metadata for the patch,” does not guarantee or necessarily discover the particulars of, “decoding the video data; and synthesizing a viewport video on the basis of a base view video and an atlas video generated by decoding the video data,” in group II and vice-versa. This burden is also discussed in co-pending application 16/824,951 wherein the group I comprising claims 1-8 is elected without traverse.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because the language, “[an] immersive video processing method is provided […],” in the abstract is requiring the reader to go into the specification for further detail. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al. (WO 2019/055389 A1) (hereinafter Dore) in view of Ilola et al. (US 2020/0294271 A1 with provisional benefit 62/818,268) (hereinafter Ilola), and further in view of Budagavi et al. (US 2019/0139266 A1) (hereinafter Budagavi).

Regarding claim 8, Dore discloses an immersive video synthesizing method [Pgs. 1-3, Sections 1 & 3, Decoding 3D immersive scene from a stream generated], the method comprising:
parsing video data and metadata from a bit stream [Pg. 7 ll. 15-30, pg. 16-17 ll. 9-12, Fig. 11, Decoding method obtains stream containing first element of syntax and second element of syntax as video data, wherein stream includes header part containing metadata about syntax elements];
decoding the video data [Pg. 7 ll. 15-30, Pg. 22, ll. 8-20, Decoding first color image from first element of syntax of stream]; and
synthesizing a viewport video on the basis of an atlas video generated by decoding the video data, wherein the atlas video includes a base view video [Pg. 7 ll. 15-30, Pg. 22-23, ll. 8-20, Decoding first color image and patch atlas as atlas video including first color image being base view video and rendering scene as viewport video], and
wherein the metadata comprises at least one among information for identifying a source view [Pg. 14-15 ll. 30-9, Metadata comprising extrinsic and intrinsic parameters of the cameras associated with each view of an MVD frame] 
However, Dore does not explicitly disclose wherein the metadata comprises at least one among information for identifying a source view of a patch comprised in the atlas video, information to identify a base view among source views, or information indicating whether to scale an atlas.
Ilola teaches wherein the metadata comprises at least one among information for identifying a source view of a patch comprised in the atlas video, information to identify a base view among source views, or information indicating whether to scale an atlas [Paragraph [0052] & [0185]-[0187] supported in Paragraphs [0041], [0053] & [00132]-[00136] of provisional, Metadata comprising volumetric video and patch, or shared tile, data within atlases].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the patch metadata of Ilola into the method of Dore, that further compresses volumetric video data using associated signaled metadata (Ilola, Paragraphs [0002]-[0004]).
However Dore and Ilola do not explicitly disclose information indicating whether to scale an atlas.
Budagavi teaches metadata comprises information indicating whether to scale an atlas [Paragraph [0109], [0145], Metadata includes scale, and flags whether to scale a patch. If flag not present, inferred to be false].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the patch metadata of Budagavi into the method of Dore, to process and compress video data relating to point clouds, and indicate a presence of the metadata associated with modification of the first access level of the respective access levels (Budagavi, Paragraphs [0002]-[0006]).

Regarding claim 10, Dore, Ilola, and Budagavi disclose the method of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Dore discloses wherein the metadata comprise index information of cameras capturing the multiplicity of source view videos, and different indexes are allocated to each of the cameras [Pg. 14-15 ll. 30-9, Metadata comprising extrinsic and intrinsic parameters, as index information, of the cameras associated with each view of an MVD frame].

Regarding claim 12, Dore, Ilola, and Budagavi disclose the method of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ilola teaches wherein the metadata comprise information indicating positions where ROI patches in the atlas videos are packed [Paragraph [0052] & [0185]-[0187] supported in Paragraphs [0041], [0053] & [00132]-[00136] of provisional, Metadata comprising volumetric video and patch, or shared tile, data within atlases].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the patch metadata of Ilola into the method of Dore, that further compresses volumetric video data using associated signaled metadata (Ilola, Paragraphs [0002]-[0004]).

Regarding claim 13, Dore, Ilola, and Budagavi disclose the method of claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ilola teaches wherein the metadata further comprises information indicating the size of the atlas videos [Paragraph [0078] supported in Paragraphs [0041], [0053], [0067] & [00132]-[00136] of provisional, geometric data related to the size and position of the tile within the frame can be stored in the view-tile metadata 104].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the patch metadata of Ilola into the method of Dore, that further compresses volumetric video data using associated signaled metadata (Ilola, Paragraphs [0002]-[0004]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dore et al. (WO 2019/055389 A1) (hereinafter Dore), Ilola et al. (US 2020/0294271 A1 with provisional benefit 62/818,268) (hereinafter Ilola), and Budagavi et al. (US 2019/0139266 A1) (hereinafter Budagavi) in view of Sinharoy et al. (US 2019/0122393 A1) (hereinafter Sinharoy).

Regarding claim 9, Dore, Ilola, and Budagavi disclose the method of claim 8, and are analyzed as previously discussed with respect to the claim.
However, Dore, Ilola, and Budagavi do not disclose the particulars of claim 9.
Sinharoy teaches wherein the metadata further comprise a flag indicating whether or not the patch is a ROI (Region of Interest) patch [Paragraph [0092] Auxiliary patch-information includes a flag].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the patch flag of Sinharoy into the method of Dore, to indicate existence of missing points packed in frames (Sinharoy, Paragraphs [0092]).

Allowable Subject Matter
Claims 11 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein, when there is a multiplicity of atlas videos and the number of decoders is smaller than the number of atlas videos, whether or not the atlas videos are decoded is determined based on priority information of the atlas videos comprised in the metadata; wherein, when a multiplicity of atlas videos is encoded, the flag is parsed for each of the atlas videos.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Primary Examiner, Art Unit 2487